ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Veteran Facility Services, LLC              )      ASBCA No. 62235
                                            )
Under Contract No. FA6606-15-C-0003         )

APPEARANCE FOR THE APPELLANT:                      Edward J. Kinberg, Esq.
                                                    Stewart Law
                                                    Melbourne, FL

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Phillip E. Reiman, Esq.
                                                    Trial Attorney

                              ORDER OF DISMISSAL

        On October 26, 2018, appellant, Veteran Facility Services, LLC (VFS), filed an
appeal challenging the government's demand for reprocurement costs, on the basis of
a deemed denial, which the Board docketed as ASBCA No. 62235. In its notice of
appeal, VFS acknowledged that the Air Force had not issued a contracting officer's
final decision (COFD) seeking reprocurement costs. Instead, VFS contended that the
Air Force's previous refusals to issue a final decision "establish that it would be
fruitless for VFS to request a final decision and that doing so would only delay the
resolution." VFS stated that it "is submitting this Notice of Appeal based on the
'deemed' final decision of the Contracting Officer to assess re-procurement costs."
(Notice of Appeal at 2)

       During a January 22, 2020 conference call with the parties, the Board addressed
whether it possessed jurisdiction to entertain this appeal, in the absence of a COFD
seeking reprocurement costs. After discussion, the parties agreed that the Board would
dismiss ASBCA No. 62235 without prejudice and that the government would issue a
COFD seeking reprocurement costs by no later than February 26, 2020. Following the
issuance of the final decision, appellant would be free to file a new appeal of that
decision.
      Accordingly, we dismiss, without prejudice, ASBCA No. 62235.

      Dated: January 28, 2020




                                               ~D.WOODROW
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 6223 5, Appeal of Veteran
Facility Services, LLC, rendered in conformance with the Board's Charter~

      Dated:



                                              PAULLAK. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2